Name: Commission Regulation (EEC) No 776/83 of 30 March 1983 fixing the reference prices for tomatoes for the 1983 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/ 10 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 776/83 of 30 March 1983 fixing the reference prices for tomatoes for the 1983 marketing year Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics , being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and statisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, up to 10 July, Community-produced toma ­ toes are grown mainly under glass ; whereas the reference prices for this period of the marketing year must therefore be fixed for a product of that type ; whereas tomatoes imported from certain third coun ­ tries during the same period will have been grown in the open ; whereas, although such tomatoes may be classed in Class I , their quality and price are not comparable with those of products grown under glass ; whereas the prices for tomatoes not grown under glass should therefore be adjusted by a conversion factor ; Whereas, from October to December inclusive, toma ­ toes imported from certain third countries are culti ­ vated under glass ; whereas a conversion factor should also be applied to the prices of these tomatoes to make them comparable with the reference prices which are during this period calculated on the basis of prices of Community products cultivated in the open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas tomatoes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas tomatoes harvested during a given crop year are marketed from January to December ; whereas the quantities harvested from January to March and during the last 10 days of December are so small that there is no need to fix reference prices for the whole year ; whereas reference prices should therefore be fixed only for the period 1 April up to and including 20 December ; Whereas, in accordance with Article 67 of the Act of Accession of Greece, Greek prices must be adjusted to take account of the difference between them and prices in the Community of Nine ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetable sector must also be taken into account ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1983 marketing year, the reference prices for tomatoes (subheading 07.01 M of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows :(') OJ No L 118, 20 . 5. 1972, p . 1 .(2 QJ No L 190 , 1 . 7 . 1982, p . 7 . 31 . 3 . 83 Official Journal of the European Communities No L 86/ 11  April :  May :  1 June to 10 July :  11 July to 31 August :  September :  1 October to 20 December : 183,95, 124,25, 86,35, 35,62, 38,81 , 40,60 .  for April , by a conversion factor of 1,80,  for May, by a conversion factor of 1,70,  from 1 June to 10 July by a conversion factor of 1,65 ; (b) the price for tomatoes produced under glass and imported from third countries shall , after deduc ­ tion of customs duties, be multiplied by a conver ­ sion factor of 0,65 from 1 October to 20 December. Article 2 This Regulation shall enter into force on 1 April 1983 . 2. For the purpose of calculating the entry price : (a) the prices for tomatoes not produced under glass, imported from third countries, shall , after deduc ­ tion of customs duties, be multiplied : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission